In the original opinion we held that appellant's bills of exceptions Nos. 1 and 2 showed that the County Attorney was permitted to improperly impeach one of the appellant's witnesses. However, the bills of exception failed *Page 425 
to manifest reversible error because of the fact that they failed to disclose what testimony the witness gave. It is now made to appear that in copying bill of exception No. 2, the clerk of the trial court omitted that portion of said bill showing that the witness had testified that on the occasion of the alleged offense appellant was at another and different place, being at home and confined on account of illness. A corrected copy of the bill in question has been duly and properly made a part of the record.
Two Federal prohibition agents testified to the purchase of one-half pint of whiskey from appellant at 8 o'clock p. m. on the 14th of December, 1926. Their testimony was to the effect that appellant was in his place of business at the time of the delivery of the whiskey. Appellant did not testify. Dr. Sanders, the witness mentioned in bill of exception No. 2, testified that he was appellant's family physician; that he visited appellant at his home at about 8 o'clock p. m., on December 14, 1926; that at the time appellant was ill and was confined to his bed.
Over proper objection by appellant, as shown by the corrected bill of exception, the witness Sanders was required to testify that in 1925 a complaint had been filed against him in the Federal Court for selling narcotics, but that he had not been prosecuted, several grand juries having intervened without returning an indictment. We quote from the language of Judge Lattimore in Brown v. State, 289 S.W. 386, as follows:
"It is permissible to show as affecting credibility that an indictment has been returned or a complaint filed charging a witness with a felony or an offense involving moral turpitude; but in case one be charged with a felony by complaint and there be a grand jury subsequently convened, which adjourns without returning any indictment therefor, proof of the fact of such charge by complaint is incompetent to affect the credibility of the person so charged and offered as a witness."
Giving effect to the announcement of the decisions we must hold that bill of exception No. 2 manifests error. The witness having given material testimony which, if believed by the jury, would have entitled appellant to an acquittal, his improper impeachment was prejudicial to appellant and constitutes reversible error.
Appellant's motion for rehearing is granted, the judgment *Page 426 
of affirmance is set aside, the judgment of the trial court is now reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.